Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 are currently pending.
Claim Amendment Suggestion
Claims 1 and 19 currently state an OTN signal but in light of the specifications, the OTN signal is an OTUXn signal. The applicant is requested to amend such language into both claims 1 and 19 in order to provide more clarity in relation to the scope of the invention. 
For the same reasons above, the applicant is also requested to incorporate such language into claim 12 as well.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 have “n”, “r” and “k” values. Although “k” is set to be a positive integer not greater than “r” and “r” is set to be a positive integer not greater than n-1, there is no description as to what “n” is.
Claim 2 states “OTUXn” but doesn’t state what “X” comprises.
Claim 3 states “w timeslots” but doesn’t state what “w” comprises.
Claims 4-10 are rejected under 112b via dependency on claim 1.
	Claim 11 states “i OTUXn signals” and “h” physical ports but doesn’t state what “i” or “h” comprises.
Claims 12-13 are rejected under 112b via dependency on claim 1.
Claim 13 has “m”, “n”, “r” and “k” values. Although “k” is set to be a positive integer not greater than “r”, there is no description as to what “m”, “n” and “r” comprises.
Claim 15 states “OTUX frames” but doesn’t state what “X” comprises.
Claims 16-17 are rejected under 112b via dependency on claim 13.
Claim 18 states “ith OTUXn signals” and “h” physical ports but doesn’t state what “i” or “h” comprises.
Furthermore, claim 19 appears to be the device claim of claim 1 but claim 19 states “r is a positive integer not greater than n” and claim 1 states “r is set to be a positive integer not greater than n-1”. It is not clear to the examiner if “r” is supposed to less than “n” or “n-1”.
Allowable Subject Matter
Claims 1-19 would be allowable over the prior arts of record after overcoming the 112b issues and also incorporating the suggested claim amendments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). See relevant paragraphs of the references below:
Su (CA 3025571) teaches (paragraphs [0071], and figures 4 and 10): a sub-load area #1 of a FlexO frame 1 bears a client signal OTUCxl, a sub-load area #2 of the FlexO frame 1 bears a client signal OTUCx2, a sub-load area #1 of a FlexO frame j/2 bears a client signal OTUCx(j-1), and a sub-load area #2 of the FlexO frame j/2 bears a client signal OTUCxj (i.e. generating an optical transport network (OTN) encapsulation signal, the OTN encapsulation signal being used for bearing service data, and the OTN encapsulation signal being a signal obtained by encapsulating the service data in a data packet encapsulation format of the OTN; and generating at least n FlexO frames, the at least n FlexO frames being used for bearing the OTN encapsulation signal, and the at least n FlexO frames comprising a plurality of FlexO data frames, the plurality of FlexO data frames carrying the service data); a first transmitting device sends m FlexO frames to a second transmitting device, the first transmitting device transmits the FlexO frames by means of m FlexO channels, and each FlexO channel is used for transmitting one FlexO frame (i.e. sending at least n FlexO frames by means of a flexible optical transport network (FlexO) group interface, and receiving m FlexO frames by means of the FlexO group interface, the m FlexO frames referring to at least n FlexO frames sent by a sending end device or some of the at least n FlexO frames).
G.709.1/Y.1331.1 teaches in Section 10 the steps of mapping of OTUCn signal into n FlexO instances and Fig. 10-1 shows this mapping technique.
Gorshe (Beyond 100G OTN Interface Standardization) also teaches in Pages 41-52 the process of mapping OTUCn to FlexO frames. This is especially shown in Page 52.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637